Citation Nr: 1236470	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board notes that the issues denied by the RO in the May 2008 rating decision but not listed above are not on appeal or otherwise within the jurisdiction of the Board.  In May 2009, the RO mailed a letter to the Veteran requesting clarification of his unclear March 2009 communication, and the Veteran did not respond.  Therefore, the RO did not consider those additional issues as having been appealed.  38 C.F.R. § 19.26.  Significantly, neither the Veteran nor his representative has argued that those issues are on appeal to the Board.

The issues of entitlement to service connection for a right hand disorder and entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran is not currently diagnosed with a right elbow disorder.


CONCLUSION OF LAW

A right elbow disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a November 2007 letter, sent prior to the initial May 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and available VA treatment records have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed right elbow disability.  While the Veteran told his treating clinicians in August 2007 that he is unemployed and receives SSA disability benefits, he explained at his February 2008 VA examination that he is unemployed due to his back, knee, and feet.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed right elbow disorder, VA need not attempt to obtain his SSA records for that claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In this regard, the Board notes that, pursuant to the Veteran's request, the RO requested the Veteran's treatment records from the Central Texas Veterans Healthcare System (CTVHCS) in November 2007, and again in January 2008.  In response, CTVHCS informed VA that the Veteran's information is not available; his archieved medical records were ordered, and research showed that there was no medical documentation for the time period requested.  A January 2008 record shows that the question of whether there were any more medical records for the Veteran from the Temple, Texas VAMC garnered a response in the negative.  Additionally, the AOJ contacted the Veteran and advised him of the unavailability of such records in January 2008, and invited him to submit any records in his possession.  Because all efforts to obtain the needed treatment information have been exhausted and further attempts would be futile-as documented in the AOJ's January 2008 Memorandum-the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records in the custody of a Federal department or agency.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

With respect to the issue of entitlement to service connection for a right elbow disorder, the Board notes that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  With respect to the Veteran's claimed right elbow disorder, his contention that he has experienced persistent or recurrent symptoms of disability of the elbow while competent is not credible.  The medical evidence of record also shows that he is not currently diagnosed with a right elbow disability.  Lastly, service treatment records show that he injured the opposite elbow (left).  Therefore, no VA examination for that claimed disorder is required.

Additionally, in July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the July 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disorders, the type and onset of symptoms, and his contention that his military service caused his disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The most probative evidence of record demonstrates that the Veteran was not diagnosed with arthritis of his right elbow within one year of separation from service.  Therefore, this presumption is inapplicable in the instant case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Right Elbow Disorder

The Veteran contends at his July 2012 hearing before the undersigned that he injured his right elbow by falling and jamming it in a foxhole.  See transcript, pp. 9, 12.  He reported that he was put on profile for a while.  Id., pp. 9, 11.  He stated that he was given an x-ray in service and diagnosed with "just like a bruise."  Id., p. 11.    The Veteran stated that after service he began receiving treatment in 1987 or 1989, and that he currently receives treatment for his right elbow pain, which was diagnosed as arthritis.  Id., pp. 11-12.  The Veteran also specified that "I am right-handed so [the right elbow disorder] interferes with a lot of things."  Id., p. 10.

The Veteran's service treatment records include no complaints, diagnosis, or treatment for any right elbow disorder.  A September 1978 record, however, shows that the Veteran fell in a foxhole and injured his left elbow.  The clinician found that the left elbow was swollen and slightly warm, with decreased range of motion (ROM).  A second treatment record, dated 10 days later, included a finding that an x-ray showed that the Veteran's left elbow was negative for fracture, and that a superficial skin abrasion and contusion were present in the left elbow.

Post-service treatment records dated from 1997 to 2008 are associated with the claims file.  These records show that while the Veteran was seen on numerous occasions for many complaints, none were specifically in connection with a right elbow disability associated with a military injury.  Indeed, in January 1997, the Veteran was seen for complaints in connection with his low back and right shoulder and incidentally, his right elbow was examined.  The VA clinician found that the Veteran had full ROM of his right elbow.  He did not diagnose any right elbow disorder.  The treatment records show no diagnosed right elbow disorder.  Thus, the medical evidence the Veteran identified in response to the VCAA notice does not show the claimed disorder.  

The Veteran is competent to report that he experiences right elbow pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to report continuous pain since service); 38 C.F.R. § 3.159(a)(2).  His contention that he has experienced persistent or recurrent symptoms of disability of the elbow is not credible as it is inconsistent with the Veteran's behavior.  Post-service treatment records spanning two decades show that the Veteran has sought medical attention for many of the same chronic complaints but not in association with his right elbow.  It is not plausible to the Board that if the Veteran was experiencing persistent or recurrent symptoms of disability of the elbow he would not mention it along with his other orthopedic complaints for which he was consistently seen throughout the years.  Thus, the absence of medical evidence of recurrent bouts of right elbow pain for two decades is in and of itself inconsistent with the Veteran's past conduct and so the Board can consider the lack of such as evidence against the credibility of the lay evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Caluza v. Brown, 7 Vet. App. 498, 511.  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted above, the Veteran is not currently diagnosed with a right elbow disability.  In addition, the service treatment records show that the Veteran injured his left elbow instead of his right.  The mere fact of an in-service injury is not enough.  There must be chronic disability resulting from such injury.  Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is shown, service connection for a right elbow disability is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right elbow disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a right elbow disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a right hand disorder and right and left knee disorders so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hand and right and left knee disorders since service.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Right Hand Disorder

As an initial matter, the Board notes that the Veteran is in receipt of service connection for a right second finger fracture.  In his September 2007 claim, the Veteran requested service connection for a right hand fracture.

The Veteran contends at his July 2012 hearing before the undersigned that he broke his hand in service when a cinder block fell on it.  See transcript, p. 6.  The Veteran stated that his hand was put into a cast, and that he was put on profile for six weeks.  Id., p. 3.  He stated that he continued to have problems with his hand while he was on active duty.  Id., p. 4.  The Veteran also noted that doctors told him during basic training that his hand would get worse as he got older.  Id., p. 6.  He stated that after service he was first seen for problems with his right hand by a VA clinician in 1989, and that he is currently been seen for right hand problems.  Id., pp. 4-5, 6.  The Veteran denied having any post-service right hand injuries.  Id., pp. 5-6.  The Veteran stated that he is unable to move his hand on some days.  Id., p. 6.  Additionally, the Veteran's friend testified that she drives him because he has bad knees and a bad right hand.  Id., p. 17.

The Veteran's representative acknowledged that the February 2008 VA examiner found no current right hand problem, but argued that the Veteran does have a right hand disorder based on his prescribed right hand brace.  Id., p. 8.  The Veteran reported that his treating physician had diagnosed him with catching ligaments, and catching and popping fingers.  Id., pp. 8-9.

The Veteran also asserted that his right hand injury is different from his service-connected right second finger fracture because his whole hand, or his knuckles, was fractured in service.  Id., p. 7.

The Veteran's service treatment records include an October 1978 diagnosis of a nondisplaced fracture (fx) of the right (R) index finger (IF) metacarpal (MC) head.  Another October 1978 record shows that the Veteran was put in a cast for 3 weeks, and a November 1978 record shows that the Veteran was on profile and progressing well.  The Veteran also had a right thumb injury in December 1979, which was diagnosed as a dislocation and treated with a splint.  A clinician found in December 1979 that x-rays showed that the right thumb was within normal limits (WNL).

After service, in January 1997, a VA clinician observed the Veteran's right hand and found that his hand motion was "OK."  No right hand diagnosis was provided.

VA provided the Veteran with a compensation and pension examination of his right hand in February 2008.  The examiner, a physician, noted that the Veteran reported that he had multiple fractures in his right hand in service resulting from a cinder block falling on it, and that he continues to have pain in his right hand.  The Veteran also stated that he uses no braces or assistive devices.  After examining the Veteran and obtaining an x-ray of his right hand, the VA examiner provided a diagnosis of healed fractures of the right hand.

The Board finds that a remand is required in order to obtain additional treatment records and to provide the Veteran with a new examination, for two reasons.  First, the Veteran testified at the July 2012 hearing that his treating physician had diagnosed him with catching ligaments, and catching and popping fingers, and prescribed a hand brace.  The undersigned observed that the Veteran was wearing a hand brace at the hearing.  However, at the February 2008 VA examination, the examiner specifically noted that the Veteran stated that he used no braces or assistive devices.  Moreover, the February 2008 VA examiner made no such diagnoses.  In light of the Veteran's allegations, the Board finds that a remand is necessary in order to ascertain whether the Veteran has a right hand diagnosis separate from his service-connected right second finger fracture, whether and for what reason he was prescribed a right hand brace, and whether any additional right hand diagnoses are etiologically related to service or to his service-connected right second finger fracture.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).

Second, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a right hand disorder.  Such should be accomplished on remand.

Bilateral Knee Disorder

The Veteran contends at his July 2012 hearing before the undersigned that he injured his knee by banging it when he fell into a foxhole in service.  See transcript, pp. 12, 13.  He further stated that his bilateral knee disorder is due to his running on concrete in service because his boots did not provide enough cushion.  Id., pp. 13-14.  The Veteran reported that he has been receiving treatment for his knees from his time in service to the present.  Id., p. 14.  He also stated that his doctors have diagnosed him with arthritis of the knees, and associated that diagnosis with his running in service.  Id., pp. 15, 16.  Additionally, the Veteran's friend testified that she drives him because he has bad knees and a bad right hand.  Id., p. 17.

The Veteran's service treatment records include an October 1982 complaint of left knee pain secondary to direct trauma.  The clinician diagnosed the Veteran with right knee pain secondary to trauma.  The clinician did not explain why he diagnosed right knee pain when the Veteran had complained of left knee pain.

After service, in January 1997, a VA clinician found that the Veteran had mild residual right knee pain from a right femur open fracture caused by a gunshot wound (GSW) in 1993.

In November 2005, the Veteran reported having chronic bilateral knee pain.  The VA physician diagnosed "DJD [degenerative joint disease] - ck [check] xrays ls [lumbosacral] spine and knees in 1 week."  In December 2005, a VA radiologist found that there were no fractures or dislocations of the knee joints, that the joint spaces were maintained, and that there were no effusions or chondrocalcinosis.

The Veteran again reported having chronic knee pain in June 2006, May 2007, August 2007, and January 2008.

The Board finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his right and left knee disorders.  A VA examination is required because the Veteran has testified that his doctors have diagnosed him with arthritis of the knees, and associated that diagnosis with his running in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran's service treatment records show that he reported experiencing left knee trauma, and was diagnosed with pain secondary to right knee trauma, in October 1982.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the foregoing, the Board finds that he should be afforded a VA examination in order to determine the nature and etiology of his right and left knee disorders.

A remand is also required in order to obtain any additional pertinent VA treatment records from February 2008 to the present, to include any such records which substantiate the Veteran's allegation that his doctors have diagnosed him with arthritis of the knees, and associated that diagnosis with his running in service.

Additionally, a remand is required to obtain the Veteran's SSA records because he reported to his treating VA clinicians in August 2007 that he is in receipt of disability payments from SSA, and he specified at his February 2008 VA examination of his right hand that he retired because of disorders of the back, knee, and feet.  Golz, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right hand disorder as secondary to his service-connected fracture of the right second finger.

2.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA, and associate them with the claims file.  If records are unavailable, SSA should so indicate.

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hand and right and left knee disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Regardless of the response, obtain records pertaining to any treatment the Veteran received for the claimed hand and knee disabilities from all treating VA facilities dating since 2008.

4.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right hand disorder.  All indicated tests and studies, including x-ray testing, should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all right hand disorders found to be present.  The examiner should discuss for what reason the Veteran was prescribed a right hand brace.  With respect to each disorder diagnosed other than a fracture of the right second finger, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his October 1978 nondisplaced fracture of the right index finger metacarpal head and his December 1979 right thumb dislocation.

If not related to service, then the examiner should opine whether any right hand disorder is at least as likely as not (i) caused or (ii) aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected fracture of the right second finger.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's right hand disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service connected fracture of the right second finger.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

5.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral knee disorder.  All indicated tests and studies, including x-ray testing, should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all knee disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his October 1982 complaint of left knee pain secondary to direct trauma and diagnosis of right knee pain secondary to trauma or due to running on concrete in boots.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


